Citation Nr: 1605278	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and from January 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2015 at which time the claim was remanded for a hearing on the issue. 

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

During his December 2015 Board hearing, the Veteran stated that he received medication for gout during service, but also testified that he believes he was first diagnosed with gout in approximately 2003.  He denied being treated for joint pain in service.  On his initial application for VA benefits in January 2007, he reported that gout arose in 2004.  However, in a subsequent application filed in October 2007, he reported that gout arose in 1983.  Available service treatment records (STRs) mention treatment for kidney stones and include an examination from June 1985 where it was noted he took magnesium tablets with vitamins to reduce the chance of additional calculi.  No mention of gout was made.  

However, some of the STRs from his second period of service are not of record.  The Board notes that the initial request for STRs via VA Form 3101 in February 2007 only listed his first period of service.  The second VA Form 3101 from 2008 only requested verification of service.  Although some records from his second period of service were included in response to the 2007 STR request, it is unclear whether the absence of his second period of service on that request impacted the STRs that were provided.  Accordingly, a subsequent request for complete STRs  for his second period of service should be made.  In addition, obtain the Veteran's complete service personnel file, as this file may contain relevant information in light of the missing STRs.  

The Veteran has submitted evidence suggesting that gout can cause kidney stones.  The available STRs note he was treated for kidney stones in service.  The Board notes that the STRs also include blood and urine test results.  

In light of the above, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records for his January 1985 to January 1987 period of service through official sources.  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly.

2.  Request the Veteran's complete service personnel file through official sources.  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA gout examination.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout arose in service or is otherwise related to service.  In rendering this opinion,   the examiner should address the significance, if any, of   the Veteran's argument that treatment for kidney stones in service suggests gout was present in service based on the medical article from the National Kidney Foundation noting that gout can cause kidney stones (labeled "Correspondence" in VBMS received December 18, 2015). 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge    (i.e. no one could respond given medical science and     the known facts) or by a deficiency in the record or        the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.)

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




